Exhibit 10 (i)

GREIF, INC.

AMENDMENT NO. 1

TO THE

PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

The Performance-Based Incentive Compensation Plan (the “Plan”) is hereby amended
pursuant to the following provisions:

1. Definitions: For the purposes of the Plan and this amendment, all capitalized
terms used in this amendment which are not otherwise defined herein shall have
the respective meanings given such terms in the Plan.

2. Amendment: Section 5 of the Plan is hereby amended in its entirety to read as
follows:

“Section 5. Establishment of Target Awards, Performance Periods and Performance
Goals

For each Performance Period established by the Committee, the Committee shall
establish a Target Award for each Participant. Awards shall be earned based upon
the financial performance of the Company or one or more operating groups of the
Company during a Performance Period; provided, however, the maximum Award that
may be paid to any single Participant for any Performance Period is the product
of $2.0 million multiplied by the number of 12-month periods contained within
the relevant Performance Period. As to each Performance Period, within such time
as established by Section 162(m) of the Code, the Committee will establish in
writing Performance Goals based on the following performance measures of the
Company (and/or one or more operating groups of the Company, if applicable) over
the Performance Period:

(i) return on assets, and/or (ii) any other objective business criteria approved
by the stockholders of Greif, Inc. in accordance with the requirements for
“qualified performance-based compensation” within the meaning of the regulations
under Section 162(m). Except as otherwise provided herein, the extent to which
the Performance Goals are satisfied will determine the amount of the Award, if
any, that will be earned by each Participant. The Performance Goals may vary for
different Performance Periods and need not be the same for each Participant
eligible for an Award for a Performance Period.”

3. Effective Date; Construction: The effective date of this amendment is
February 28, 2011 and this amendment shall be deemed to be part of the Plan as
of such date. In the event of any inconsistencies between the provisions of the
Plan and this amendment, the provisions of this amendment shall control. Except
as modified by this amendment, the Plan shall continue in full force and effect
without change.